Citation Nr: 1019857	
Decision Date: 05/28/10    Archive Date: 06/09/10

DOCKET NO.  08-31 954	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Boston, Massachusetts


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for residuals of a left knee medial meniscus tear.

2.  Entitlement to an initial, compensable rating for 
residuals of a left elbow injury.  

3.  Entitlement to service connection for bilateral hearing 
loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Mishalanie, Counsel


INTRODUCTION

The Veteran served on active duty from July to September 
1979, August to December 1985, and June 2005 to July 2006; he 
also had additional service with the Army National Guard of 
Massachusetts.

This appeal to the Board of Veterans' Appeals (Board) arose 
from an August 2007 rating decision in which the RO, inter 
alia, granted service connection and assigned a 10 percent 
rating for a left knee disability and a 0 percent 
(noncompensable) rating for a left elbow disability - each 
effective from August 1, 2006; the RO also denied service 
connection for bilateral hearing loss.  In September 2007, 
the Veteran filed a notice of disagreement (NOD) with the 
initial disability ratings assigned and the denial of service 
connection.  A statement of the case (SOC) was issued in 
September 2008, and the Veteran filed a substantive appeal 
(via a VA Form 9, Appeal to the Board of Veterans' Appeals) 
in October 2008.

Because the appeal involves disagreement with the initial 
ratings assigned following the grant of service connection 
for left knee and left elbow disabilities, the Board has 
characterized these matters in light of the distinction noted 
in Fenderson v. West, 12 Vet. App. 119, 126 (1999) 
(distinguishing initial rating claims from claims for 
increased ratings for already service-connected disability).

In April 2010, the Veteran testified during a Board video-
conference hearing before the undersigned Veterans Law Judge; 
a transcript of that hearing is of record.  During the 
hearing, the Veteran submitted additional evidence, along 
with a signed waiver of RO jurisdiction.  This evidence is 
accepted for inclusion in the record on appeal.  See 38 
C.F.R. §§ 20.800, 20.1304 (2009).

The Board's dismissal of the claim for service connection for 
bilateral hearing loss is set forth below.  The matters of 
increased ratings for the Veteran's left knee and left elbow 
disabilities are addressed in the remand following the order; 
these matters are being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the Veteran when further action, on his part, is required.


FINDING OF FACT

In April 2010, prior to the promulgation of a decision in the 
appeal, the Veteran withdrew from appeal the claim for 
service connection for bilateral hearing loss.  


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal as to the 
claim for service connection for bilateral hearing loss have 
been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 20.202, 20.204 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A substantive appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202 (2009).  Withdrawal may be 
made by the appellant or by his or her authorized 
representative.  38 C.F.R. § 20.204 (2009).

During the hearing before the undersigned Veterans Law Judge 
in April 2010, the Veteran indicated that he wished to 
withdraw from appeal the matter of service connection for 
bilateral hearing loss.  Thus, no allegations of errors of 
fact or law remain for appellate consideration with respect 
to this matter.  Accordingly, the Board does not have 
jurisdiction to review this matter on appeal and it must be 
dismissed.


ORDER

The appeal as to the claim for a service connection for 
bilateral hearing loss is dismissed.


REMAND

The Board's review of the claims file reveals that further RO 
action on the claims for higher, initial ratings for left 
knee and left elbow disabilities is warranted.

With regard to the Veteran's left knee and left elbow 
disabilities, the most recent VA examination was in March 
2007.  During the April 2010 Board hearing, the Veteran said 
that he underwent left knee surgery in April 2007, and that 
his left knee was significantly worse.  As regards the left 
elbow, he said that his primary problem was pain but that he 
also had a pins and needles sensation and numbness when he 
hit his elbow against something.  He submitted an October 
2008 magnetic resonance imagining (MRI), which showed that he 
had spurring about the elbow involving the lateral epicondyle 
and the olecranon.  An October 2008 electromyography (EMG)/ 
nerve conduction study (NCS) also noted possible carpal 
tunnel syndrome.

The Board finds that, in view of allegations and evidence of 
worsening left knee and left elbow disabilities since the 
March 2007 VA examination, more contemporaneous medical 
findings are needed to evaluate the left knee and left elbow 
disabilities on appeal.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. 
§ 3.159 (2009).  See also Green v. Derwinski, 1 Vet. App. 
121, 124 (1991) (VA has a duty to provide a veteran with a 
thorough and contemporaneous medical examination); and 
Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (an examination 
too remote for rating purposes cannot be considered 
contemporaneous").

Hence, the RO should arrange for the Veteran to undergo VA 
orthopedic examination, by an appropriate physician, at a VA 
medical facility.  The Veteran is hereby advised that failure 
to report for a scheduled examination, without good cause, 
may well result in denial of the claims (as the original 
claims will be considered on the basis of the evidence of 
record).  See 38 C.F.R. § 3.655 (2009).  Examples of good 
cause include, but are not limited to, the illness or 
hospitalization of the claimant and death of an immediate 
family member.  Id.  If the Veteran fails to report for a 
scheduled examination, the RO must obtain and associate with 
the claims file (a) copy(ies) of any notice(s) of the date 
and time of the examination sent to the Veteran by the 
pertinent VA medical facility.

The Board also points out that during the hearing, the 
Veteran identified several private health care providers that 
have treated his left knee and left elbow disabilities.  He 
said that he had left knee surgery at Worchester Memorial 
Hospital, and received post-operative rehabilitation at 
Braintree Rehab Hospital.  He also identified several private 
physicians that treated his left elbow (Drs. Barrett, Barack, 
Bowman, and Roland (spelled phonetically).  VA has a duty to 
make reasonable efforts to obtain relevant records not in the 
custody of a Federal department or agency.  See 38 C.F.R. § 
3.159(c)(1).  Such reasonable efforts generally consist of an 
initial request for the records, and, if the records are not 
received, at least one follow-up request.  Id.  If necessary, 
the claimant must authorize the release of existing records 
in a form acceptable to the person, company, agency or their 
custodian holding the records.  Id.  

Therefore, to ensure that all due process requirements are 
met, and that the record before the examiner is complete, the 
RO should give the appellant another opportunity to present 
information and/or evidence pertinent to the claims remaining 
on appeal.  The RO's notice letter to the appellant should 
explain that he has a full one-year period for response.  See 
38 U.S.C.A § 5103(b)(1) (West 2002); but see 38 U.S.C.A. § 
5103(b)(3) (West Supp. 2009) (amending the relevant statute 
to clarify that VA may make a decision on a claim before the 
expiration of the one-year notice period).  The RO should 
specifically request that the appellant provide signed, 
current authorizations to enable it to obtain all outstanding 
treatment records from Worchester Memorial Hospital, 
Braintree Rehab Hospital, and Drs. Barrett, Barack, Bowman, 
Roland (spelled phonetically, as identified during the April 
2010 Board hearing).  

Thereafter, the RO should obtain any additional evidence for 
which the appellant provides sufficient information and, if 
necessary, authorization, following the procedures prescribed 
in 38 C.F.R. § 3.159 (2009).  

The actions identified herein are consistent with the duties 
to notify and assist imposed by the Veterans Claims 
Assistance Act of 2000 (VCAA). See 38 U.S.C.A. §§ 5103, 5103A 
(West 2002); 38 C.F.R. § 3.159 (2009).  However, 
identification of specific actions requested on remand does 
not relieve the RO of the responsibility to ensure full VCAA 
compliance.  Hence, in addition to the actions requested 
above, the RO should also undertake any other development or 
notification action deemed warranted by the VCAA prior to 
adjudicating the claims remaining on appeal.  The RO's 
adjudication of the claims for higher rating should include 
consideration of whether "staged rating" (assignment of 
different ratings for distinct periods of time, based on the 
facts found) pursuant to Fenderson (cited to above), is 
appropriate.

Accordingly, these matters are REMANDED to the RO, via the 
AMC, for the following action:

1.  The RO should send to the appellant a 
letter requesting that the he provide 
sufficient information, and if necessary, 
authorization, to enable it to obtain any 
additional evidence pertinent to the 
increased ratings claims.  The RO should 
specifically request that the appellant 
provide signed, current authorizations to 
enable it to obtain all outstanding 
treatment records from Worchester Memorial 
Hospital, Braintree Rehab Hosptial, and 
Drs. Barret, Barack, Bowman, and Roland 
(spelled phonetically, as identified 
during the April 2010 Board hearing).  

The RO's letter should also clearly 
explain to the appellant that he has a 
full one-year period to respond (although 
VA may decide the claim within the one-
year period).

2.  If the Veteran responds, the RO should 
assist him in obtaining any additional 
evidence identified - to particularly 
include outstanding private treatment 
records from Worchester Memorial Hospital, 
Baintree Rehab Hospital, and Drs. Barrett, 
Barack, Bowman, and Roland - by  following 
the current procedures set forth in 38 
C.F.R. § 3.159.  All records and responses 
received should be associated with the 
claims file.  If any records sought are not 
obtained, the RO should notify the Veteran 
and his representative of the records that 
were not obtained, explain the efforts 
taken to obtain them, and describe further 
action to be taken.

3.  After all available records and/or 
responses from each contacted entity are 
associated with the claims file, the RO 
should arrange for the Veteran to undergo 
VA orthopedic examination of his left knee 
and left elbow, by an appropriate 
physician, at a VA medical facility.

The entire claims file, to include a copy 
of this REMAND, must be made available to 
the physician designated to examine the 
Veteran, and the examination report should 
include discussion of the Veteran's 
documented medical history and assertions.  
All indicated tests and studies (to include 
X-rays) should be accomplished (with all 
results made available to the requesting 
physician prior to the completion of his or 
her report), and all clinical findings 
should be reported in detail and correlated 
to a specific diagnosis.

The examiner should conduct range of motion 
testing of the left knee and left elbow 
(expressed in degrees), noting the exact 
measurements for flexion and extension, and 
specifically identifying any excursion of 
motion accompanied by pain. If pain on 
motion is observed, the examiner should 
comment on the extent of pain, and indicate 
at which point pain begins.  Tests of joint 
motion against varying resistance should be 
performed.  The extent of any 
incoordination, weakened movement and 
excess fatigability on use should be 
described.  In addition, the physician 
should indicate whether, and to what 
extent, the Veteran experiences likely 
additional functional loss due to pain 
and/or any of the other symptoms noted 
above during flare-ups and/or with repeated 
use; to the extent possible, the examiner 
should express such functional loss in 
terms of additional degrees of limited 
motion.

Based on x-ray results, the examiner should 
expressly indicate whether the Veteran has 
arthritis in his left knee and left elbow.  

As regards the left knee, the examiner 
should also indicate whether there is any 
lateral instability and/or recurrent 
subluxation.  If instability is present, 
the examiner should, based on the 
examination results and the Veteran's 
documented medical history and assertions, 
assess whether such instability is slight, 
moderate or severe.

As regards the left elbow, the examiner 
should identify, and comment on the 
existence, frequency or extent of, as 
appropriate, all neurological symptoms 
associated with the Veteran's service-
connected left elbow disability.  The 
examiner should indicate whether the 
Veteran has any neurological manifestations 
of the left elbow disability, and, if so, 
should provide an assessment of the 
severity of any such neurological 
manifestations, describing such as mild, 
moderate, moderately severe, or severe.

The examiner should set forth all 
examination findings, together with the 
complete rationale for the comments 
expressed, in a printed (typewritten) 
report.

4.  If the Veteran fails to report to the 
scheduled examination, the RO must obtain 
and associate with the claims file (a) 
copy(ies) of any notice(s) of the date and 
time of the examination sent to him by the 
pertinent VA medical facility.

5.  To help avoid future remand, the RO 
must ensure that all requested actions have 
been accomplished (to the extent possible) 
in compliance with this REMAND. If any 
action is not undertaken, or is taken in a 
deficient manner, appropriate corrective 
action should be undertaken.  Stegall v. 
West, 11 Vet. App. 268 (1998).

6.  After completing the requested action, 
and any additional notification and/or 
development deemed warranted, the RO should 
adjudicate the claims for higher initial 
ratings in light of all pertinent evidence 
and legal authority.  The RO's adjudication 
of each claim should include consideration 
of whether staged rating, pursuant to 
Fenderson (cited to above), is appropriate.

7.  If any benefit sought on appeal remains 
denied, the RO must furnish to the Veteran 
and his representative an appropriate 
supplemental SOC (SSOC) that includes clear 
reasons and bases for all determinations, 
and afford them an appropriate time period 
for response before the claims file is 
returned to the Board for further appellate 
consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The appellant need 
take no action until otherwise notified, but she may furnish 
additional evidence and/or argument during the appropriate 
time frame.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. 
Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2009).


______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


